U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54375 PANAM TERRA, INC. (Name of Registrant in its Charter) Nevada 20-2609195 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 900 Biscayne Blvd., Suite 3307, Miami, FL 33132 (Address of Principal Executive Offices) Issuer's Telephone Number: 305-610-8000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934 duringthe preceding 12 months (or for such shorter periodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: January 17, 2013 Common Voting Stock: 8,512,681 PANAM TERRA, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations - for the Three Months Ended March 31, 2012 and 2011 and for the Period from Commencement of Development Stage through March 31, 2012 3 Condensed Consolidated Statements of Shareholders’ Deficit - for the Period From Commencement of Development Stage through March 31, 2012 4 Condensed Consolidated Statements of Cash Flows – for the Three Months Ended March 31, 2012 and 2011 and for the Period from Commencement of Development Stage through March 31, 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 18 Part II Other Information Item 1. Legal Proceedings 18 Items 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Mine Safety Disclosure 18 Item 5. Other Information 18 Item 6. Exhibits 19 1 PanAm Terra, Inc. And Subsidiary (F/K/A Duncan Technology Group and Ascentia Biomedical Corporation) (A Development Stage Company) Condensed Consolidated Balance Sheets ASSETS Unaudited Audited CURRENT ASSETS Cash $ $ Due from Related Party Prepaid Expenses - Total Current Assets OTHER ASSET Security Deposit TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Notes Payable - Total Current Liabilities Notes Payable - Total Liabilities SHAREHOLDERS' DEFICIT Common stock, $0.001 par value, 500,000,000shares authorized, 5,522,681 and 5,522,681 shares issued and outstanding, respectively Common stock issuable, $0.001 par value, 777,107and 770,458 shares, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total Shareholders' Deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ See notes to condensed consolidated financial statements. 2 PanAm Terra, Inc. And Subsidiary (F/K/A Duncan Technology Group and Ascentia Biomedical Corporation) (A Development Stage Company) Consolidated Statements of Operations Unaudited From Commencement of Development Stage For the QuarterEnded on February 15, 2007 March 31, Through March 31, REVENUES $
